OPINION AND ORDER
STANLEY A. WEIGEL, Judge of the Panel.
The eases included in this proceeding involve (1) Deering Milliken Research Corporation (hereinafter DMRC) which is purportedly the exclusive United States licensee of a variety of French patents and (2) fourteen of DMRC’s sublicensees. The license agreements cover patented processes for endowing fiber with a “false twist” which gives yarn stretch and bulk.
Following the Supreme Court decision in Lear, Inc. v. Adkins, 395 U.S. 653, 89 S.Ct. 1902, 23 L.Ed.2d 610 (1969), DM RC and the fourteen sublicensees have become involved in litigation involving the validity of the underlying patents. DMRC is the plaintiff in eleven cases in the District of South Carolina and in two in the Western District of Virginia. The sublicensees are plaintiffs against DMRC in eleven actions in the Middle District of North Carolina and in one in the Southern District of New York. Thus, the litigation now encompasses at least 25 actions pending in at least four different districts.1
On May 26, 1970, the Panel ordered the parties to show cause why these actions should not be transferred to a single district for coordinated or consolidated pre-trial proceedings under 28 U.S.C. § 1407. Briefs were submitted and the matter was argued on June 26, 1970.
All parties concede that these actions involve common questions of fact. This jurisdictional requirement having been met, the Panel proceeds to consider those matters significant in determining whether transfer under Section 1407 would serve the convenience of parties and witnesses and the interests of justice. See In re Air Crash Disaster at Falls City, Nebraska, 298 F.Supp. 1323, 1324 (J.P.M.L.1969).
There is a reasonable prospect that the multidistrict character of all the cases here before us may be eliminated by district court action on motions presently pending. DMRC has moved under 28 U.S.C. § 1404(a), in all of the cases outside of the District of South Carolina, for transfer to that district. In North Carolina, one or more such motions are ready for argument (briefing and request for hearing having been completed on March 23, 1970). In New York, DMRC’s transfer motion has been submitted for decision.
If the Section 1404(a) motions filed by DMRC are granted, all the actions in this litigation will be for all purposes in a single district.2 Since any such re-*506suit would eliminate any need for our action under Section 1407, the Panel has concluded to deny transfer under Section 1407 at this time.
SCHEDULE A
Southern District of New York
Duplan Corporation v. Deering Milliken Inc., et al.
Civil Action No. 69 Civ 5197
Western District of Virginia
Deering Milliken Research Corp. v. Schwarzenbach Huber Co.
Civil Action No. 69-C-15-H
Deering Milliken Research Corp. v. Frank IX and Sons Virginia Corp.
Civil Action No. 69-C-10-C
District of South Carolina
Deering Milliken Research Corp. v. Textured Fibres, Inc., et al.
Civil Action No. 68-705
Deering Milliken Research Corp. v. Blanchard Yarn Company, Inc.
Civil Action No. 69-777
Deering Milliken Research Corp. v. Duplan Corp., et al.
Civil Action No. 69-1096
Deering Milliken Research Corp. v. Spring-Tex., Inc.
Civil Action No. 70-250
Deering Milliken Research Corp. v. Butte Knitting Mills
Civil Action No. 70-385
Deering Milliken Research Corp. v. Frank IX and Sons Virginia Corp.
Civil Action No. 70-493
Deering Milliken Research Corp. v. Hemmerich Industries, Inc.
Civil Action No. 70-391
Deering Milliken Research Corp. v. Leon-Ferenbach, Inc.
Civil Action No. 70-386
Deering Milliken Research Corp. v. Madison Throwing Company
Civil Action No. 70-14
Deering Milliken Research Corp. v. Olympia Mills, Inc.
Civil Action No. 70-358
Deering Milliken Research Corp. v. The Schwarzenbach Huber Company
Civil Action No. 70-295
Middle District of North Carolina
Throwing Corporation of America v. Deering Milliken Research Corp., et al.
Civil Action No. C-140-G-68
Textured Fibers, Inc. v. Deering Milliken Research Corp., et al.
Civil Action No. C-141-G-68
Schwarzenbach-Huber Co. v. Deering Milliken Research Corp., et al.
Civil Action No. C-70-G-70
Spring-Tex, Inc. v. Deering Milliken Research Corp., et al.
Civil Action No. C-85-G-70
Leon-Ferenbach Inc. v. Deering Milliken Research Corp., et al.
Civil Action No. C-88-G-70
Jonathan Logen, Inc. v. Deering Milliken Research Corp., et al.
Civil Action No. C-90-G-70
*507Olympia Mills, Inc. v. Deering Milliken Research Corp., et al.
Civil Action No. C-93-G-70
Burlington Industries, Inc. v. Deering Milliken Research Corp., et al.
Civil Action No. C-105-G-70
Madison Throwing Company, Inc. v. Deering Milliken Research Corp., et al.
Civil Action No. C-106-G-70
Frank IX and Sons Virginia Corp. v. Deering Milliken Research Corp., et al.
Civil Action No. C-116-G-70
Blanchard Yarn Company, Inc. v. Deering Milliken Research Corp., et al.
Civil Action No. C-123-G-70

. There are tag-along cases in both the District of South Carolina and the Middle District of North Carolina which are not now before us.


. At least four of the sublicensee defendants have filed Section 1404(a) motions to transfer actions presently in South Carolina to the Middle District of North Carolina. If these motions are granted or the DMRC motions are denied, the mnltidistrict nature of the litigation, barring other developments, would be retained and further action by the Panel might be appropriate.